Gray, C. J.
The jurisdiction to enforce specific performance of written agreements of persons deceased, conferred upon the Probate Court by the Gen. Sts. c. 117, § 5, is concurrent with the jurisdiction of this court in equity under the Gen. Sts. c. 113, § 2, and must be governed by the same rules.
The agreement signed by the intestate describes the boundaries of the land by the adjoining streets on the northeast and northwest only, and looks to the fixing of the bounds, and the laying out of another street, before the conveyance. The report finds that the bounds were not fixed, nor the location of the proposed street determined, in his lifetime. The agreement is too indefinite to be specifically enforced. Boston & Maine Railroad v. Babcock, 3 Cush. 228. Pray v. Clark, 113 Mass. 283. Grace v. Denison, 114 Mass. 16. Jordan v. Fay, 40 Maine, 130.

Petition dismissed.